





CITATION: Stickel v. Unum Provident Corporation, 2011 ONCA 270



DATE: 20110406



DOCKET: C52566



COURT OF APPEAL FOR ONTARIO



OConnor A.C.J.O., Laskin and MacPherson JJ.A.



BETWEEN



Darryl John Stickel



Plaintiff (Appellant)



and



Unum Provident Corporation and First Unum Life
          Insurance Company



Defendants (Respondents)



Robert A. Robinson, for the plaintiff (appellant)



Stephen J. Maddex and Donna M. Kraft, for the respondents



Heard:
March 31, 2011



On appeal from the order of Justice P.T. Matlow of the Superior
          Court of Justice dated July 27, 2010.



APPEAL BOOK ENDORSEMENT



[1]

We see no error in Justice Matlows reasons.  His conclusions were amply supported by the
    evidence, in particular, by the expert reports relied upon by Ms. Connolly in
    her November 28, 2005 letter.

[2]

The appeal is, therefore, dismissed.

[3]

Costs to the respondents are fixed in the amount of
    $10,000, inclusive of disbursements and all applicable taxes.


